Citation Nr: 1546761	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  10-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction (ED).

2. Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a back disability.

3. Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right leg numbness.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This case was originally before the Board in July 2011, June 2014 and March 2015, when the claims were remanded for further development.  The RO most recently issued a supplemental statement of the case in August 2015 and the appeal is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.

2.  The weight of the evidence does not establish a low back disability and right leg numbness, as a result of any care or treatment by VA.






CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for erectile dysfunction, a low back disability, and right leg numbness have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. 1151

The Veteran, in statements offered during the course of the appeal, has maintained that he is entitled to compensation under 38 U.S.C.A. § 1151 for erectile dysfunction, a back disability, and right leg numbness.  Specifically, he asserts that his erectile dysfunction became permanent after his February 2008 penile implant surgery.  He specifically asserts that the February 2008 surgery was improperly performed, which led to removal of the implant in March 2008.  The Veteran additionally asserts that his back and leg pain are worse following this surgery.  As such, he claims entitlement to VA disability benefits under 38 U.S.C.A. § 1151.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and either:

1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  See 38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional disability due to VA medical care, VA compares the Veteran's condition immediately before the beginning of the relevant care or treatment to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA medical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and has additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R.  § 3.361(d)(1).  See also VAOPGCPREC 5-01.

According to the applicable regulations, 'informed consent' means consent that is freely given after a careful explanation by a medical practitioner of a proposed diagnostic or therapeutic procedure or course of treatment.  See 38 C.F.R. §§ 3.361, 17.32.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  Id.; see McNair v. Shinseki, 25 Vet. App. 98, 107 (2011) (holding that 'the failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk').

To determine whether a claimant has given his informed consent, the Board will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from these requirements, which are immaterial under the circumstances of a particular case, will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

To determine whether the proximate cause of a claimant's qualifying additional disability was an event not reasonably foreseeable, the Board will consider whether the event in question posed a risk that a reasonable health-care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.; 38 CFR § 3.361(d)(2).

Having thus set forth the applicable legal criteria, the Board now turns to the pertinent facts of record.  As discussed above, the Veteran has maintained that as a result of improper care by VA in performing a February 2008 surgical procedure, he developed permanent erectile dysfunction and worsening back and right leg numbness. 

Initially, the Board notes that the threshold element for 38 U.S.C.A. § 1151 compensation, the presence of a qualifying additional disability, with respect to his claim for erectile dysfunction has been met in this case.  The Board does not find that the evidence shows a cause and effect relationship between the Veteran's surgery and his back disability or right leg numbness.

Various opinions address these initial criteria.  In a June 2010 VA treatment record the Veteran's treating VA practitioner noted that the Veteran had developed problems from a February 2008 penile implant.  It was noted that post op the Veteran started an infection that resulted in the removal of the implant in March 2008.  She opined that the Veteran's surgery did indeed cause his permanent impotence, and back pain with increased radiculopathy.  No rationale was provided for this opinion; it is therefore accorded little probative value. 

Following a March 2009 VA examination, a VA examiner opined that the Veteran's implant surgery is more likely than not the cause of his complete impotence. The Board therefore finds that the Veteran suffered qualifying additional disability of erectile dysfunction following his February 2008 surgery.  

However, additional qualifying disability with respect to his back disability and right leg numbness associated with penile implant surgery is not found.   An August 2011 VA examination was previously determined by the Board to be deficient as to the opinions regarding the Veteran's back and right leg claims so the Board remanded the case for another VA examination in March 2015.  Significantly, a May 2015 VA examiner determined that the Veteran did not have any change in his back disability/radiculopathy until about a year after surgery.  She noted that current literature does not support that penile implant surgery would cause worsening of a back condition or radiculopathy a year later.   She stated that the 2010 statement provided by the Physician's Assistant had no medical evidence backing up that the penile implant surgery caused the back pain with radiculopathy and that it developed secondary to spinal blocks.  The VA examiner noted that the Veteran's medical records show no increased complaints of the Veteran's back condition or right leg numbness after surgery.  She emphasized that a neurology note from June 2008 and December 2008 showed a normal sensory and motor examination.  It was also noted that an orthopedic note from October 2008 had no mention of a change in the character of the Veteran's back condition and the Veteran was well enough to be riding a bike. 

Therefore, with respect to the Veteran's back disability and right leg numbness claims, without establishing such a cause and effect relationship (i.e., no proximate cause), between the Veteran's surgery and his back or right leg numbness, there is no need to address the question of whether there was carelessness, negligence, etc. with respect to his penile implant surgery. 

As to his erectile dysfunction claim,  the Board finds that the weight of the evidence does not establish that the Veteran's erectile dysfunction is due to VA's carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable and that the best evidence in this case provides evidence against this claim.  

A March 2009 VA examiner addressed the Veteran's erectile dysfunction claim.  The examiner concluded that the Veteran's impotence was permanent and was caused by the surgery. However, the examiner failed to provide an adequate rationale to support the opinion because the criteria by which a claim is granted under 38 U.S.C.A.  § 1151 were not addressed. The examiner concluded that there was a lack of proper skill merely because the operation was performed by a resident physician. This rationale is insufficient.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in the February 2008 surgery was the proximate cause of the Veteran's additional disability, it must be shown that the surgical treatment caused the Veteran's additional disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent. 38 C.F.R. § 3.361(d)(1).  The March 2009 opinion did not address these two factors. 

Further, the examiner concluded that VA properly explained to the Veteran that infection and the need for revision of the prosthesis were possible complications of the surgery. However, the examiner then concluded that the Veteran was 'not counseled that this was a reasonably foreseeable possibility,' and that as a result, the consequences of the surgery were not reasonably foreseeable. This statement is inadequate because it does not address the criteria for whether an event is reasonably foreseeable.

The determination of whether an event is reasonably foreseeable is based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures set forth in of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

The March 2009 VA examiner misinterpreted 38 C.F.R. § 17.32 by concluding that the physician performing the surgery needed to explain the risks and specifically state that they are 'reasonably foreseeable.' 38 C.F.R. § 17.32 requires that the 'reasonably foreseeable associated risks' must be explained. By informing the Veteran of the potential complications, the physician was stating that they were reasonably foreseeable.  In this regard, it is important for the Veteran to understand that problems do sometimes occur following a surgical procedure, this is not in dispute.  The question is whether this problem was the result of negligent treatment. 

The Board noted these deficiencies in the March 2009 VA examination and opinion and remanded the claim in July 2011 for a new opinion.  As such, little probative value is accorded the March 2009 VA examination and opinion. 

In an August 2011 VA examination and opinion, the VA examiner noted that the Veteran's permanent impotence is not proximately due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  He stated that the resulting infection was listed as a possible complication on the GU attending note of February 29, 2008 which states risks and benefits of surgery discussed including but not limited to infection, malfunction or rejection, and on the signed informed consent dated February 28, 2009.  It was further noted that the ensuing infection resulted in removal of the surgically implanted penile prosthesis.  The VA examiner stated that he did not encounter any evidence that the VA failed to exercise the degree of care that would be expected of a reasonable health care provided.  He considered the Veteran's contentions that Dr. B.O. the attending physician did not perform the surgery and rather that the surgery was performed by intern Dr. P but found this was unsubstantiated in the documentation.  He reflected that the anesthesia note dated March 3, 2008 lists both surgeons were present.  It was the VA examiner's opinion that the Veteran's permanent impotence is not a result that a reasonable health care provider would not have considered to be an ordinary risk of the penile surgery and that it is the type of risk that a reasonable health care provider would have disclosed in obtaining informed consent. There are no other opinions of record addressing standard of care or foreseeability.

The Board has considered the Veteran's statements regarding a relationship between his surgery and his back and right leg numbness.  The Board has additionally considered the Veteran's statements that he was never told permanent erectile dysfunction could result from his surgery. He is certainly competent, even as a layman, to comment on things within the perception of his five senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Nonetheless, the Veteran is not competent to opine on questions of causation, medical negligence, or reasonable foreseeability of medical risks particular to the February 2008 surgery and subsequent March 2008 surgery to remove the penile implant.  The difficulties of such a procedure are clear, and not always, successful.  

These determinations are based upon findings that are medically complex in nature and simply not readily amenable to lay comment.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease that necessarily involved complex medical issues).  Indeed, contrary to his assertions, the medical evidence, as highlighted by the May 2015 VA examination shows that the Veteran's back and right leg numbness are not related to his surgery, and the August 2011 VA examination shows that VA was not careless, negligent, used lack of proper skill, or demonstrated error in judgment, or similar instance of fault.  The evidence also shows that the complication claimed by the Veteran (permanent erectile dysfunction) was reasonably foreseeable.  The Board finds the May 2015 (back and right leg numbness) and August 2011 (erectile dysfunction) VA opinions to be the most probative evidence.

Thus, under these circumstances, the claims for compensation under the provisions of 38 U.S.C.A. § 1151 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent evidence weighs against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  The Veteran was sent a May 2008 letter notifying him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, and VA medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

Next, the Veteran was afforded examinations for his claim in March 2009, August 2011 and May 2015. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because of deficiencies with the March 2009 VA examination, the claims were remanded for additional VA examinations.  Together, the August 2011 and May 2015 VA examiners considered the evidence of record, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his claim for has been met.  38 C.F.R. § 3.159(c)(4).  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded in March 2015, in pertinent part, to obtain copies of the Veteran's informed consent, additional treatment records, and an addendum opinion as to his back and right leg claims.  These actions were accomplished, and there has been substantial compliance with the July 2011, June 2014, and March 2015 Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction, a low back disability, and right leg numbness is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


